Case 1:18-cv-11647-PKC Document 63 Filed 05/16/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Mattel, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTEL, INC.,
Plaintiff

V.

2013CHEAPBUY, et ai.,

Defendants

 

CIVIL ACTION No.

18-cv-11647 (PKC)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Mattel,

Inc., (“Mattel” or “Plaintiff’), by their undersigned attorneys, hereby give notice of dismissal of

all claims against Defendant Hunan Five Good Leather Bags Co., Ltd. in the above-captioned

action, with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 
Case 1:18-cv-11647-PKC Document 63 Filed 05/16/19 Page 2 of 2

Dated: May 16, 2019

It is so ORDERED.

Signed at New York, NY on

Respectfully submitted,

BY:

___, 2019.

 

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Mattel, Inc.

 

 

Judge P. Kevin Castel
United States District Judge
